          Case 5:20-cv-00151-XR Document 11 Filed 05/11/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


ELIJAH ZAMORANO,                                     §
            Plaintiff                                §
                                                     §                 SA-20-CV-00151-XR
v.                                                   §
                                                     §
ZYNA LLC, NAZ LOGISTICS LLC,                         §
MOHAMED ALMAJIDI, JOHN                               §
NORTON HAYES JR., DECEASED;                          §
AHMED MOUSA, J.W. LOGISTICS                          §
OPERATIONS, LLC,                                     §
             Defendants.                             §

                                             ORDER

       On this date, the Court considered Defendant J.W. Logistics Operations, LLC’s Motion to

Dismiss (ECF No. 4), Plaintiff Elijah Zamorano’s Response (ECF No. 5), and Defendant’s Reply

(ECF No. 6). After careful consideration, the Court will GRANT the motion.

                                         BACKGROUND

       This case arises out of a motor vehicle collision that occurred in San Antonio, Texas on

November 28, 2018. Defendant John Norton Hayes, Jr. (“Hayes”) was operating a commercial

vehicle, crashed into another vehicle driven by non-party Nicholas Sanchez, exited his commercial

vehicle, and fled the scene. Pl.’s First Am. Pet. ¶ 13, ECF No. 1 at 16–25 (hereinafter, “Pl.’s

Compl.”). As a result of the crash, both Hayes’ commercial vehicle and Sanchez’s vehicle were

disabled in the roadway. Id. Plaintiff Elijah Zamorano (“Plaintiff”) was lawfully operating his

motor vehicle and crashed into one or both of the disabled vehicles. Id. ¶ 14. After the impact,

Plaintiff’s vehicle was struck from behind by yet another vehicle operated by another non-party.

Id. As a result of the collision, Plaintiff sustained severe and permanent bodily injuries. Id. ¶ 15.

       Defendant Hayes received a citation for failing to stop and render aid. Id. ¶ 14. Plaintiff

alleges that the injuries he sustained “were proximately and directly caused by the negligent


                                                 1
           Case 5:20-cv-00151-XR Document 11 Filed 05/11/20 Page 2 of 11




conduct” of Hayes. Id. ¶ 16. As to the rest of the Defendants, Plaintiff does not clearly allege

their role in the collision or their relationship to each other. He alleges that Defendant Ahmed

Almajidi (“Almajidi”) is the owner of the commercial vehicle Hayes was driving, and that

Almajidi is the owner of Defendants Zyna LLC (“Zyna”) and NAZ Logistics LLC (“NAZ”). Id.

¶ 21. Plaintiff also claims, in one instance, that Hayes was employed by Almajidi, Zyna, and/or

NAZ; but, in another instance, he claims that Hayes was “operating the commercial vehicle while

in the course and scope of employment with and/or with the consent and permission of” some or

all of the other five Defendants: Almajidi, Zyna, NAZ, Ahmed Mousa (“Mousa”), and, as relevant

to the present motion, J.W. Logistics Operations, LLC (“JWLO”). Compare id. ¶ 12 with ¶ 19.

        Plaintiff filed his Original Petition on February 7, 2019 in the 285th Judicial District Court

of Bexar County, Texas. ECF No. 2 at 65. In that Petition, Plaintiff named only Hayes, Almajidi,

Zyna, and NAZ as Defendants. Id. After conducting some discovery, “one of the Defendants

identified [JWLO] as a potential liable party to the matter,” so Plaintiff filed his First Amended

Petition on January 10, 2020, naming Mousa and JWLO as additional Defendants. Pl.’s Resp. to

Def.’s Mot. to Dismiss ¶¶ 1–3, ECF No. 5 (hereinafter, “Pl.’s Resp.”). Plaintiff brings numerous

claims sounding in negligence against the Defendants. As to JWLO, Plaintiff brings claims under

several negligence theories: respondeat superior; negligent hiring, entrustment, training and

supervision, retention, and failing to ensure driver qualifications; and gross negligence. Pl.’s

Compl. ¶¶ 19–20, 22–24. On February 7, 2020, JWLO removed the case to this Court on the basis

of federal question jurisdiction.1 Def.’s Notice of Removal ¶¶ 5–21, ECF No. 1. JWLO now


1
  Federal question jurisdiction under 28 U.S.C. § 1331 exists in cases of “complete preemption,” where a “federal
statute completely preempts the state-law cause of action,” because such “a claim which comes within the scope of
that action, even if pleaded in terms of state law, is in reality based on federal law.” See Gillum v. High Standard,
LLC, No. SA-19-CV-1378-XR, 2020 WL 444371, at *2 (W.D. Tex. Jan. 27, 2020) (discussing federal jurisdiction
and holding a broker-defendant properly removed a state law cause of action that was completely preempted by the
FAAAA).


                                                         2
            Case 5:20-cv-00151-XR Document 11 Filed 05/11/20 Page 3 of 11




moves to dismiss all claims against it pursuant to Rule 12(b)(6), arguing Plaintiff’s claims are

completely preempted by federal law. Def.’s Mot. to Dismiss, ECF No. 4 (hereinafter, “Def.’s

Mot.”).

                                           DISCUSSION

    I.       Legal Standards

             a. Rule 12(b)(6)

          A party may move for dismissal of a claim where the plaintiff fails to state a claim upon

which relief can be granted. FED. R. CIV. P. 12(b)(6). “To survive a Rule 12(b)(6) motion to

dismiss, a complaint…must provide the plaintiff’s grounds for entitlement to relief—including

factual allegations that when assumed to be true ‘raise a right to relief above the speculative level.’”

Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007)). That is, “a complaint must contain sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570). A complaint must contain “more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. When considering a Rule 12(b)(6) motion to dismiss, a court must “accept the complaint’s

well-pleaded facts as true and view them in the light most favorable to the plaintiff.” Johnson v.

Johnson, 385 F.3d 503, 529 (5th Cir. 2004).

             b. Preemption Provisions of Section 14501

          JWLO’s removal and its present motion are premised on preemption provisions found in

49 U.S.C. § 14501. Def.’s Mot. 1. Specifically, Section 14501(c)(1) provides that no state may

“enact or enforce a law, regulation, or other provision having the force and effect of law related to

a price, route, or service of any motor carrier…or any motor private carrier, broker, or freight




                                                   3
           Case 5:20-cv-00151-XR Document 11 Filed 05/11/20 Page 4 of 11




forwarder with respect to the transportation of property.” 49 U.S.C. § 14501(c)(1). Section

14501(b)(1) provides that no state may “enact or enforce any law, rule, regulation, standard, or

other provision having the force and effect of law relating to intrastate rates, intrastate routes, or

intrastate services of any freight forwarder or broker.” 49 U.S.C. § 14501(b)(1).

        These preemption provisions, originally enacted by the Federal Aviation Administration

Authorization Act (“FAAAA”)2 in 1994 and amended by the Interstate Commerce Commission

Termination Act (“ICCTA”)3 in 1995, were part and parcel of Congress’ determination to

deregulate the trucking industry. See Rowe v. New Hampshire Motor Transp. Ass’n, 552 U.S. 364,

368 (2008) (discussing history of trucking deregulation).4 FAAAA’s preemption provisions were

intended to “pre-empt state trucking regulation” and “to avoid…a State’s substitution of its own

governmental commands for ‘competitive market forces’ in determining…the services that motor

carriers will provide.” Id. at 368, 372. ICCTA extended preemption beyond motor carriers to

freight forwarders and brokers.5

        These preemption provisions (collectively referred to herein as “FAAAA preemption”)6

are interpreted broadly: preemption “may occur even if a state law’s effect on rates, routes, or



2
   Federal Aviation Administration Authorization Act of 1994, Pub. L. 103-305, 108 Stat. 1605–06 (1994). As
originally enacted, the preemption provision at Section 14501(c)(1) applied only to motor carriers. Subsequent
amendment added broker and freight forwarder to the language of the section.
3
  Interstate Commerce Commission Termination Act of 1995, Pub. L. 104-88, 109 Stat. 899 (1995).
4
  The “long history behind the termination of the Interstate Commerce Commission” and “the substantial economic
deregulation of the surface transportation industry” is also discussed in the Committee Report on the ICCTA. See
supra n. 3.
5
  See supra n. 3 (describing the ICCTA as “another important step in a 15-year effort to deregulation [sic] the motor
carrier industry.”)
6
  Although Section 14501(c)(1) was enacted as part of the FAAAA and Section 14501(b)(1) as part of the ICCTA,
the parties often refer to the provisions collectively as contained in the FAAAA. The courts often interpret these
provisions together, and “[j]ust as courts interpreting the FAAAA use ADA caselaw, so too do courts interpreting §
14501(b)(1) use previous cases considering § 14501(c)(1).” Gillum, at *7 n.3 (citing Dnow, L.P. v. Paladin Freight
Solutions, Inc., No. 17-CV-3369, 2019 WL 398235 (S.D. Tex. Jan. 12, 2018)). Unless explicitly noted, for the sake
of consistency the Court will refer to “FAAAA preemption” as encompassing both Sections 14501(c)(1) and
14501(b)(1)’s preemption provisions.


                                                         4
           Case 5:20-cv-00151-XR Document 11 Filed 05/11/20 Page 5 of 11




services ‘is only indirect’” and it does “occur[]at least where state laws have a ‘significant impact’

related to Congress’ deregulatory and pre-emption related objectives.” Rowe, 552 U.S. at 370–71

(citing Morales v. Trans World Airlines, Inc., 504 U.S. 374, 384–90 (1992)). Thus, courts have

held many claims against brokers preempted by the provisions of Section 14501. See, e.g.,

Ameriswiss Tech., LLC v. Midway Line of Illinois, Inc., 888 F. Supp. 2d 197, 208 (D.N.H. 2012)

(granting judgment as a matter of law to broker on four non-contractual claims that were expressly

preempted by 49 U.S.C. § 14501(c)(1)); Chatelaine, Inc. v. Twin Modal, Inc., 737 F. Supp. 2d 638,

643 (N.D. Tex. 2010) (dismissing all non-contractual claims against broker, including negligence,

as preempted); Huntington Operating Corp. v. Sybonney Exp., Inc., No. CIV.A. H-08-781, 2010

WL 1930087, at *3 (S.D. Tex. May 11, 2010) (same).

         When it comes to whether these preemption provisions apply to personal injury claims

sounding in state-law negligence—the types of claims at issue in this case—“[f]ederal district

courts are sharply divided.” Gillum, 2020 WL 444371, at *3 (discussing split among district

courts). Although there is no binding authority on this issue, this Court recently held that personal

injury negligence claims against a freight broker which “directly implicate[] how” that broker

“performs its central function of hiring motor carriers” are preempted by FAAAA. Id. at *5.

   II.      Analysis

         JWLO argues that FAAAA “expressly preempts Plaintiff’s state-law negligence claims

against a licensed freight broker such as JWLO.” Def.’s Mot. 1. According to JWLO, the facts in

this case are nearly identical to those presented to this Court in Gillum, because:

         Plaintiff’s allegations in this case relate to brokerage services. Plaintiff alleges
         Defendant JWLO—a freight broker—was negligent in its vetting of freight carrier
         NAZ Logistics, LLC (who, in turn, was negligent in vetting the driver involved in
         the accident). In essence, Plaintiff claims that Defendant JWLO was negligent in
         arranging for the transportation of property between motor carriers.




                                                  5
          Case 5:20-cv-00151-XR Document 11 Filed 05/11/20 Page 6 of 11




Id. at 7. Thus, “Plaintiff seeks to enforce a duty of care related to how JWLO arranged for the

transportation of property by the defendant motor carriers, which are the very ‘services’ JWLO

provides as a federally-licensed freight broker.” Id. at 9. JWLO argues that, as in Gillum, “[t]hese

allegations ‘go to the core of what it means to be a careful broker,’” and the Court should follow

its analysis in Gillum to find Plaintiff’s claims are “squarely preempted.” Id. at 7 (citing Gillum,

2020 WL 444371, at *8); id. at 10.

       In response, Plaintiff asks that the Court (1) find his claims are not preempted and remand

this case to state court, (2) treat JWLO’s motion to dismiss as a motion for summary judgment and

grant Plaintiff adequate time to conduct discovery, or (3) grant Plaintiff leave to amend his

complaint to address “any issues raised in [JWLO’s] Motion to Dismiss subject to a Motion to

Remand.” Pl.’s Resp. 9–10.

           a. Are Plaintiff’s claims preempted?

       Plaintiff claims that his “valid causes of action of negligence and gross negligence” against

JWLO “are not preempted by the FAAAA or any other federal statute, which Plaintiff can

demonstrate with proper time to take discovery.” Pl.’s Resp. 1. Plaintiff argues “a determination

of a broker’s liability is not determined by whether they are a licensed broker, but rather based on

fact-specific inquiry into the broker’s relationship with the shipper.” Id. at 6. On this basis,

Plaintiff asks for the opportunity to conduct discovery about “the true nature of [JWLO’s]

relationship with the other Defendants in this case.” Id. Essentially, Plaintiff argues that whether

JWLO is a broker protected by FAAAA’s preemption provisions is a fact question that cannot be

resolved on the present motion to dismiss. The Court disagrees.

       Plaintiff confuses the issue by citing to inapposite authority for the proposition that “[t]he

difference between a carrier and a broker is often blurry.” Id. at 6 (citing Nebraska Turkey




                                                 6
          Case 5:20-cv-00151-XR Document 11 Filed 05/11/20 Page 7 of 11




Growers Co-op Ass’n v. ATS Logistics Servs., Inc., No. 4:05CV3060, 2005 WL 3118008, at *5

(D. Neb. Nov. 22, 2005)). Plaintiff block-quotes a case from a Texas court of appeals, relying on

that authority to support his proposition that “a broker’s liability is not determined by whether they

are a licensed broker, but rather based on fact-specific inquiry into the broker’s relationship with

the shipper.” Id. (citing CEVA Logistics U.S., Inc. v. Acme Truck Line, Inc., No. 01-16-00482-

CV, 2018 WL 6694606, at *5 (Tex.App.—Houston [1st Dist.] Dec. 20, 2018)). However, those

cases deal with a broker’s liability for lost or damaged shipments arising under the Carmack

Amendment, 49 U.S.C. § 14706. In those instances, because “only ‘carriers’ are liable for lost or

damaged shipments under the Carmack Amendment,” a court will look to whether a purported

“broker” “qualifies as a carrier” by virtue of “accept[ing] responsibility for ensuring delivery of

the goods, regardless of who actually transported them.” CEVA Logistics, 2018 WL 6694606, at

*5 (internal citations omitted).

        That issue is entirely separate from the one presented in this case, which is whether JWLO

is a broker under the preemption provisions of 49 U.S.C. § 14501. Under FAAAA, a “broker” is

“a person, other than a motor carrier or an employee or agent of a motor carrier, that as a principal

or agent sells, offers for sale, negotiates for, or holds itself out by solicitation, advertisement, or

otherwise as selling, providing, or arranging for, transportation by motor carrier for

compensation.” 49 U.S.C. § 13102. In other words, a broker “arranges for the transportation of

property by a motor carrier for compensation. A broker does not transport the property and does

not assume responsibility for the property.”7




7
 What are the definitions of motor carrier, broker and freight forwarder authorities?, FEDERAL MOTOR CARRIER
SAFETY ADMINISTRATION (Dec. 5, 2014), https://ask.fmcsa.dot.gov/app/answers/detail/a_id/248/~/what-are-the-
definitions-of-motor-carrier%2C-broker-and-freight-forwarder.


                                                     7
            Case 5:20-cv-00151-XR Document 11 Filed 05/11/20 Page 8 of 11




         Even accepting the well-pleaded facts in Plaintiff’s complaint as true, it is clear that

JWLO’s only role in the collision that injured Plaintiff was as a broker. Plaintiff admits as much.

See Pl.’s Resp. 9 (“The Defendant broker in Gillum was not a known licensed freight broker like

[JWLO]… In contrast, Defendant [JWLO] is a licensed broker that provides a variety of different

services.”) (emphasis added).8 The entire basis of Plaintiff’s claims against JWLO—that JWLO

“had a duty to ensure the companies it retained, referred or provided the work used due care to hire

competent and safe drivers to perform the services offered,” id. at 8—“go to the core of what it

means to be a careful broker.” Gillum, 2020 WL 444371, at *4; see also supra n. 7 (defining a

broker’s duties as “arrang[ing] for the transportation of property by a motor carrier.”). The Court

also takes judicial notice of JWLO’s broker authority issued by the Federal Motor Carrier Safety

Administration. Def.’s Mot., Ex. B.9 Because the record is clear that JWLO’s only role in the

collision was as a broker, Plaintiff cannot plausibly allege a cause of action against JWLO that is

not preempted by 49 U.S.C. § 14501.

         Alternatively, Plaintiff argues that his claims against JWLO are not preempted because his

“causes of action of negligence and gross negligence have nothing to do with the ‘rates, routes or

services’ of [JWLO] as defined by the FAAAA.” Pl.’s Resp. 7. This is contrary to the Court’s

holding in Gillum: that negligence claims against a broker arising out of personal injury sustained

by a motor carrier the broker hired “are indeed ‘related to’ the services that a broker is anticipated

or contracted to provide.” Gillum, 2020 WL 444371, at *5.



8
  In the Fifth Circuit, “factual assertions in pleadings…are considered to be judicial admissions conclusively binding
on the party who made them.” White v. ARCO/Polymers, Inc., 720 F.2d 1391, 1396 (5th Cir. 1983).
9
  On a motion to dismiss, it is proper for a district court to “consider the complaint in its entirety, as well as other
sources courts ordinarily examine when ruling on Rule 12(b)(6) motions to dismiss, in particular, documents
incorporated into the complaint by reference, and matters of which a court may take judicial notice.” Funk v. Stryker
Corp., 631 F.3d 777, 783 (5th Cir. 2011). This includes matters of public record, such as JWLO’s broker authority
issued by the FMCSA.


                                                           8
           Case 5:20-cv-00151-XR Document 11 Filed 05/11/20 Page 9 of 11




        Plaintiff’s own briefing betrays how his claims are significantly related to JWLO’s services

as a broker. Plaintiff argues in his briefing that JWLO “had a duty to ensure that the companies it

retained, referred or provided the work used due care to hire competent and safe drivers to perform

the services offered, had proper training, supervision and safety programs and properly maintained

the vehicle driven to complete the job obtained by [JWLO].” Pl.’s Resp. 8–9. Plaintiff is

describing JWLO’s services as a broker—one who “arranges for the transportation of property by

a motor carrier for compensation.” See supra n. 7. Plaintiff also claims in his briefing that

preemption of claims such as his “would empower every truck broker to recklessly and freely hire

incompetent motor carriers riddled with incompetent driver’s and safety violations, without

investigating whether the motor carriers complied with safety laws or whether the commercial

vehicle drivers were fit and competent to drive.” Pl.’s Resp. 7.

        In other words, Plaintiff seeks to hold JWLO to a standard of care that would require more

than federal law does—to require a freight broker to investigate its motor carriers and drivers

before hiring them to arrange for transportation. This is exactly the “patchwork of state and local

regulations and standards” that Congress sought to avoid by deregulating the surface transportation

industry and enacting the FAAAA’s preemption provisions.10 Gillum, 2020 WL 444371, at *5.

Claims such as Plaintiff’s, which seek “to enforce a duty of care related to how [the broker]

arranged for a motor carrier to transport the shipment” and arise out of “a broker hiring a motor

carrier (and any related investigations of that motor carrier)” are indeed claims “relating

to…services of any…broker” and are thus preempted. Id. at *5; 49 U.S.C. § 14501(b)(1).




10
  Contrary to Plaintiff’s claims, FAAAA preemption does not “empower” brokers to act recklessly. Rather, pursuant
to Congress’ preemptive intent, the FAAAA allows brokers to lawfully operate under one federal scheme of regulation
rather than being subject to inconsistent duties arising out of varying states’ laws.


                                                        9
         Case 5:20-cv-00151-XR Document 11 Filed 05/11/20 Page 10 of 11




           b. Should Plaintiff be granted additional discovery?

       Next, Plaintiff asks the Court to treat JWLO’s motion to dismiss as a motion for summary

judgment and to grant Plaintiff adequate time to conduct discovery. Pl.’s Resp. 2, 9–10. Plaintiff’s

argument for treating JWLO’s motion as one for summary judgment is not entirely clear, but seems

to be premised on JWLO’s attachment of its FMCSA broker authority to its motion to dismiss.

See id. at 3 (discussing treatment of motions to dismiss as motions for summary judgment where

“matters outside of the pleadings” are presented to the court). As noted above, it is proper for a

court reviewing a Rule 12(b)(6) motion to dismiss to take judicial notice of matters of public

record. See supra n. 9. The Court’s consideration of JWLO’s broker authority, which is a matter

of public record, does not convert JWLO’s motion to dismiss under Rule 12(b)(6) into one for

summary judgment under Rule 56. Plaintiff’s request for additional discovery under Rule 56(d)

is thus unavailing.

           c. Should Plaintiff be granted leave to amend?

       Finally, Plaintiff asks for leave of the Court to amend his complaint “to address any issues

raised in [JWLO’s] Motion to Dismiss.” Pl.’s Resp. 10. JWLO argues that any amendment of

Plaintiff’s complaint would be futile. Def.’s Reply 6, ECF No. 6. The Court agrees.

       Although leave to amend pleadings “shall be freely given when justice so requires,” FED.

R. CIV. P. 15(a)(2), leave to amend is not automatic. Avatar Exploration, Inc. v. Chevron, U.S.A.,

Inc., 933 F.2d 314, 320 (5th Cir. 1991). The decision to grant or deny a motion to amend is within

the sound discretion of the Court. Id. In exercising its discretion, the Court will consider “the

futility of amendment,” among other factors. Gregory v. Mitchell, 634 F.2d 199, 203 (5th Cir.

1981) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). Here, as discussed above, it is

undisputed that JWLO’s only role in the collision underlying this suit was as a broker. The Court




                                                10
         Case 5:20-cv-00151-XR Document 11 Filed 05/11/20 Page 11 of 11




has already concluded that Plaintiff’s claims against JWLO as a broker, sounding in negligence,

are completely preempted by 49 U.S.C. § 14501. As such, the Court finds that any amendment

would be futile.

                                         CONCLUSION

       Because Plaintiff’s claims against JWLO are completely preempted, Plaintiff’s complaint

fails to state a claim upon which relief may be granted. Defendant JWLO’s Motion to Dismiss

(ECF No. 4) is GRANTED, and Plaintiff’s claims against JWLO are therefore DISMISSED with

prejudice pursuant to Rule 12(b)(6). Having resolved the issue of federal preemption of the claims

against JWLO, the only claims against remaining Defendants involve purely state law issues.

Therefore, Plaintiff’s claims against remaining Defendants are REMANDED to state court. The

Clerk is DIRECTED to mail a certified copy of this Order to the clerk of the 285th Judicial District

of Bexar County, Texas.

       It is so ORDERED.

       SIGNED this 11th day of May, 2020.




                                              XAVIER RODRIGUEZ
                                              UNITED STATES DISTRICT JUDGE




                                                11
